DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/18/2022.
	
Status of Rejections
All previous rejections are maintained. 

Claims 1-3, 5, and 12-15 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai (JP 2010013680 A, Google translation used for citations) in view of Minami (US 2015/0276835 A1) and Fujikata (US 2017/0350033 A1).

Claim 1: Takai teaches an electrolytic processing jig (see e.g. abstract of Takai) configured to perform an electrolytic processing on a processing target substrate (see e.g. abstract of Takai), comprising 
a holding unit having a flat plate shape (see e.g. #27A of Takai) and configured to hold and rotate (see e.g. page 12, paragraph starting with “As shown in FIG. 13” of Takai) the processing target substrate (see e.g. #31 on Fig 1 of Takai); 
a base body having a flat plate shape and positioned above the processing target substrate held by the holding unit (see e.g. “base body” on Fig 1 of Takai above); 
an electrode provided at the base body (see e.g. #50 on Fig 1 of Takai); 
three or more terminals (see e.g. #21 on Fig 2 of Takai) provided at the base body (see e.g. #21 on Fig 1 of Takai), each having elasticity (see e.g. page 10, paragraph starting with “Another” of Takai) and configured to be brought into contact with a peripheral portion of the processing target substrate (see e.g. #21 [electrode] and #31 [substrate] on Fig 2 of Takai).

Takai does not explicitly teach:
a detecting unit configured to electrically detect a contact of at least one of the terminals with the processing target substrate; and 
a moving device configured to move the base body based on a detecting result by the detecting unit such that all of the three or more terminals are in contact with the peripheral portion of the processing target substrate.

Minami discloses an electrolytic processing jig configured to perform an electrolytic processing on a processing target substrate (see e.g. [0008] of Minami), comprising a base body having a flat plate shape (see e.g. #40 on Fig 4 of Minami), an electrode provided at the base body (see e.g. #61 on Fig 4 and [0039] of Minami), three or more terminals provided at the base body (see e.g. #56 on Fig 4 of Minami), each having elasticity and configured to be brought into contact with a peripheral portion of the processing target substrate (see e.g. #56 on Fig 6 of Minami), a detecting unit configured to electrically detect a contact of at least one of the terminals with the processing target substrate (see e.g. #71 on Fig 10 and [0057] of Minami), and a moving device configured to move the base body (see e.g. [0035] of Minami) based on a detecting result by the detecting unit (see e.g. [0070] of Minami) such that all of the three or more terminals are in contact with the peripheral portion of the processing target substrate (see e.g. [0055] of Minami). The detection system of Minami ensures uniform plating is deposited onto the substrate (see e.g. [0072] of Minami). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify jig of Taki to include a detecting unit configured to electrically detect a contact of at least one of the terminals with the processing target substrate; and a moving device configured to move the base body based on a detecting result by the detecting unit such that all of the three or more terminals are in contact with the peripheral portion of the processing target substrate as taught in Minami because this ensures uniform plating is deposited onto the substrate.

Takai does not explicitly teach:
a load measuring unit configured to measure a weight load applied to the terminals, 
wherein when the weight load measured by the loading measuring unit increases from zero to a preset load, a contact between one of the three or more terminals and the processing target substrate is detected.

Fujikata teaches a plating apparatus (see e.g. abstract of Fujikata) that includes a load measuring unit configured to measure a weight load (“load”) applied to at least one of the terminals, (load cell measure force applied to seal #66 which presses the terminal #59, see e.g. [0059], [0084], and Fig of Fujikata) wherein a contact between one of the three or more terminals and the processing target substrate is detected by the load measuring unit (load cells are located at various locations along the circumference and would measure force at different points, thus different terminals, see e.g. [0084] and Fig 9 of Fujikata). The loading measuring unit of Fujikata determines proper contact is being made between the substrate and apparatus contact points and identifies defective substrates (see e.g. [0088]-[0090] of Fujikata). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the jig of Takai to include the loading measuring units described in Fujikata to ensure proper contact is being made between the substrate and apparatus contact points and to identify defective substrates.

The limitation claiming “when the weight load measured by the loading measuring unit increases from zero to a preset load” is an intended use/function of the load measuring unit. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Takai in view of Minami and Fujikata teaches all the required structure of claim 1, including the load measuring unit configured to measure a weight load applied to the terminals and thus renders this limitation obvious. Furthermore, the load measuring unit of the combination is configured to measure from zero (when the pressing member is not contacting the holder, the load would be zero, see e.g. [0093] of Fujikata) to a preset amount (see e.g. [0088] of Fujikata). 

While, Takai in view of Minami and Fujikata does not explicitly discuss that said one of the three or terminal is the terminal that first comes into contact with the processing target substrate, the art combination teaches measuring the load applied to each contact point (e.g. [0084], [0088]-[0090] of Fujikata), including each of the terminals. Therefore, the one terminal that contacts the processing substrate first would be detected by the load measuring unit. 

Claim 2: Takai in view of Minami and Fujikata teaches that the detecting unit is configured to measure a resistance value between one of the terminals and another of the terminals (see e.g. [0057] and [0062] of Minami). 

Claim 3: Takai in view of Minami and Fujikata teaches that the detecting unit is configured to detect presence/absence of an electric current flowing in the terminal (it measures resistance which would be indicative of a current flow, see e.g. [0071] and [0085] of Minami).

Claim 5: Takai in view of Minami and Fujikata teaches an alarming unit configured to, based on a detection result of the detecting unit, set forth an alarm when there is a failure in the contact of the terminal with the processing target substrate (see e.g. [0071] and [0085] of Minami).

    PNG
    media_image1.png
    634
    843
    media_image1.png
    Greyscale

Fig 1 of Takai
Claim 12: Takai in view of Minami and Fujikata teaches each of the three or more terminals is bent (see e.g. “bent terminal” on Fig 1 of Takai above).

Claim 13: The limitation claiming “when the three or more terminals are in contact with the processing target substrate, the base body is not contact with a holding unit which holds the processing target substrate” is an intended function of the apparatus. Takai in view of Minami and Fujikata teaches all the structure of claim 13. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Furthermore, Takai in view of Minami and Fujikata teaches that when the three or more terminals are in contact with the processing target substrate, the base body is not contact with a holding unit which holds the processing target substrate (see e.g. #27A and “base body” on Fig 1 of Takai above).

Claim 14: Takai in view of Minami and Fujikata teaches that the holding unit is a spin chuck (see e.g. page 12, paragraph starting with “As shown in FIG. 13” of Takai).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai in view of Minami and Fujikata as applied to claim 1 above, and in further view of Ravid et al (US 2014/0367265 A1). 

Claim 15: Takai in view of Minami and Fujikata does not explicitly teach that the holding unit is provided with a suction hole for attracting the processing target substrate, and the processing target substrate is held on the holding unit by being suctioned from the suction hole. Ravid teaches a holding unit that includes a suction hole that creates a vacuum to help hold the substrate (see e.g. [0087] of Ravid). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the jig of Takai in view of Minami and Hey to include a suction hole for attracting the processing target substrate, and the processing target substrate is held on the holding unit by being suctioned from the suction hole as taught in Ravid because the suction holes help hold the substrate. 

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 

On page(s) 8-9, the Applicant argues that Fujikata does not teach that the load sensor determining when a weight load increases from zero because Fujikata teaches comparing the measured load to a predetermined range. This is not considered persuasive. The limitation is a functional limitation about how the unit is configured. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Takai in view of Minami and Fujikata teaches all the required structure of claim 1, including the load measuring unit configured to measure a weight load applied to the terminals and thus renders this limitation obvious. Furthermore, the load measuring unit of the combination would be configured to measuring from zero (when the pressing member is not contacting the holder, the load would be zero, see e.g. [0093] of Fujikata) to a preset amount (see e.g. [0088] of Fujikata).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795